 Case 1:19-cv-00559-JTN-RSK ECF No. 13 filed 05/05/20 PageID.58 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 JACQUELINE A. WHITING,

        Plaintiff,
                                                                    Case No. 1:19-cv-559
 v.
                                                                    HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/


                                           ORDER

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social Security

Administration. 42 U.S.C. § 405(g). Defendant filed a Motion to Dismiss Plaintiff’s Complaint

(ECF No. 6). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on April 10, 2020, recommending that this Court grant the motion and that this

action be dismissed. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 12) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss Plaintiff’s Complaint (ECF No.

6) is GRANTED.

       A Judgment will be entered consistent with this Order.



Dated: May 5, 2020                                          /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
